Brown, J.
(concurring). I enthusiastically endorse the majority opinion. It should have been clear to the commission that the judge’s decision was unassailable, and this appeal represents yet another retrograde battle by a public agency wasting its precious resources as well as scarce judicial resources. Blakely v. Commissioner of Rev., 28 Mass. App. Ct. 499, 503 (1990) (Brown, J., concurring).
When will communities learn that welfare recipients and the other less fortunate citizens among us have rights equal to all? They may be powerless but never defenseless as long as justice and fairness are preserved. Assistance to the needy is, after all, assistance to society as a whole.
Shame on you, commission. Double costs and counsel fees would be the usual response to an appeal this frivolous. See G. L. c. 211 A, § 15; Mass.R.A.P. 25 & 26, both as amended, 378 Mass. 925 (1979); Spartichino v. Commissioner of the Metropolitan Dist. Commn., 24 Mass. App. Ct. 965, 966 (1987).